Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The recitations of the specific features of the vehicle body in claim 1 including especially the construction of two upper side beams, each of the upper side beams having a rear end connected to A-pillar at same side therewith, and a plurality of connecting parts being provided between each of the upper side beams and the front longitudinal beam at same side therewith to enable the front longitudinal beam to be connected to the A-pillar by means of the plurality of force transmission paths, wherein the plurality of connecting parts comprise a second bracket connected between connected between the upper side beam and the front longitudinal beam at side therewith, and connection between the second bracket and the upper side beam is arranged at a rear upper position relative to connection between the first bracket and the upper side beam, and wherein the second bracket comprises a first connecting piece and a second connecting piece, the first connecting piece extends in a left-right direction and is connected between the upper side beam and the second connecting piece, and the second connecting piece extends in an upper-lower direction and has a lower end connected to the front longitudinal beam  is not taught nor is fairly suggested by the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612